Citation Nr: 0602611	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Louisville, Kentucky, which denied a claim 
for service connection for a right shoulder deformity and 
denied claims to reopen claims for service connection for 
COPD, depressive reaction, and a back condition.  The Board 
of Veterans' Appeals (Board) notes that the RO found in a 
January 2003 rating decision that new and material evidence 
had been submitted with regard to a low back, anxiety, and 
COPD claims on appeal; however, the Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board issued a Decision/Remand in April 2005.  In that 
action, the Board denied the veteran's claim with respect to 
his lower back, anxiety, and a right shoulder disability.  
With respect to the claim involving COPD, the Board remanded 
the claim to the RO for additional action.  The claim has 
since been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.  

2.  Service connection for a lung disability, to include 
COPD, was denied by the RO in a rating decision dated 
September 1976.  

3.  The evidence received subsequent to the September 1976 RO 
rating action includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and VA and private medical treatment records.  This evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claim of service connection for COPD.  


CONCLUSIONS OF LAW

1.  The September 1976 RO decision denying entitlement to 
service connection for COPD is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).      

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for COPD has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ and the Appeals Management Center 
(AMC).  

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's Remand action of April 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he was submitting new and material evidence sufficient 
to reopen his claim in accordance with the applicable laws 
and regulations governing such claims.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claims and the VA has obtained 
all known documents that would substantiate the veteran's 
assertions. 

When the Board remanded the claim in April 2005, the Board 
gave specific instructions with respect to how the veteran's 
claim was to be adjudicated by the RO.  The RO did 
readjudicate the veteran's claim and issued an SSOC in 
December 2005.  The claim was then returned to the Board.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing new and material claims.  He has, by information 
letters, a rating decision, an SOC, SSOCs, and a Board 
action, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2005).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving COPD was received after 
that date, those regulatory provisions do apply.  

As noted above, the matter of the veteran's entitlement to 
service connection for COPD has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2005).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In a September 1976 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
COPD on the basis that the veteran was not then suffering 
from any type of COPD or the residuals thereof.  The veteran 
was notified of that decision but he did not perfect his 
appeal; hence, it became final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).      

When the RO denied service connection for COPD, it based its 
decision on the veteran's service medical records, the 
veteran's application for benefits, various medical records, 
and a VA medical examination of June 1976.  In making its 
decision, the RO concluded that there was no evidence showing 
that the veteran was currently suffering from a lung 
disability.  Since then, the veteran has submitted written 
statements, VA and private medical treatment records, and 
statements from his wife.  

This evidence is new.  It was not of record prior to 
September 1976.  Nevertheless, it is not material because it 
does not substantiate a previously unestablished fact.  The 
evidence does not suggest or insinuate that any lung 
disability, such as COPD, for which the veteran may now be 
suffering therefrom is related to the veteran's military 
service or to any incident therein.  That same evidence does 
not hypothesize that the veteran's military service and 
anything surrounding his service caused or resulted in the 
development of a lung disability, such as COPD.  To put it 
another way, the medical records do not etiologically link 
the current condition with a disability that is service-
connected or may be service-connected.  Hence, it is the 
conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for COPD is not reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for COPD has not been 
received, and the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


